DETAILED ACTION

Status
This Office Action is in response to the communication filed on March 29, 2021.  Claims 1, 18, and 19 have been amended.  Claims 8, 9, 11, 12, and 15 have been cancelled.  Therefore, claims 1-7, 10, 13, 14, and 16-19 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Response to Amendment

A Summary of the Response to the Applicant’s Amendments:
As a result of the claim amendments, the examiner objects to claims 13, 14, 16, and 17.
Applicant’s arguments and amendments with respect to the previous 35 USC § 101 rejection have been considered and are not persuasive.  Therefore, the 35 USC § 101 rejection is maintained as below.
Applicant’s arguments and amendments with respect to the previous 35 USC § 102 rejection have been considered and are persuasive.  Therefore, the previous 35 USC § 102 rejection is withdrawn.
Amended Claims 1-7, 10, 13, 14, and 16-19 are rejected under a new 35 USC § 103 rejection in light of previously cited prior art.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





The numbering of claims is improper.  Claims 13 and 14 are dependent on cancelled claim 12.  Claims 16 and 17 are dependent on cancelled claim 11.  The applicant needs to amend these claims to be dependent on claims that have not been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-7, 10, 13, 14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-7, 10, 13, 14, and 16-19 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 1-7 and 10, 13, 14, 16, and 17 are recited as a system of devices configured to perform functions and are therefore drawn to machines.  As such, claims 1-7 and 10, 13, 14, 16, and 17 are drawn to one of the statutory categories of invention.
Claim 18 is recited as methods and is therefore drawn to processes.  As such, claim 18 is drawn to one of the statutory categories of invention.
Claim 19 is recited as a computer readable storage medium comprised of devices configured to perform functions and is therefore drawn to machines.  As such, claim 19 is drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 1 (representative of independent claims 1, 18, and 19) requires, in part, 
A system for providing account compensation, comprising: 
receive a set of activity events associated with a user; and 
determine a user compensation event from the set of activity events; 
determine a stakeholder associated with the user compensation event;
determine an attention level associated with the user compensation event, comprising to:

	determining the attention level based on the user profile;
determine a value for the user compensation event based at least in part on the stakeholder and the attention level;  
provide an indication to compensate an account associated with the user by a compensation amount corresponding to the value;
receive a request associated with the user to access digital content; 
determine whether a user account balance is above an access amount required to access the digital content; and 
in response to a negative determination that the account balance is not above the access amount required to access the digital content: 
provide a prompt to the user for the user compensation event, wherein the prompt for the user compensation event comprises a prompt to watch an advertisement, a prompt for personal information, a prompt to fill out a survey, or a prompt for payment; 
receive a selection of the user compensation event; 
provide user compensation content of the user compensation event; and 
provide an indication to compensate an account associated with the user by a compensation amount based on the user compensation event, wherein the user compensation event relates to a first user compensation event or a second user compensation event.

Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial 
Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The claims do not provide an improvement to computer functionality/capability.  The claims do not indicate any modification of computer technical functionalities other than utilizing computing systems to implement the abstract idea methods.  The claims consist of broad computing systems performing the idea of prompting and displaying advertising in exchange for account compensation to access subject matter content.  	The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer (storing organized data, accessing organized data, electronic communication between computing systems, transferring/transmitting data, receiving data, displaying/presenting data) and amount to simply implementing the abstract idea on a computer in a digital content technological environment with broad limitations merely stating that the computing systems perform the functions associated with the idea.  Merely claiming the performance of a displaying advertising in exchange for account compensation to access subject matter content idea by generic 
Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer elements (interface, processor) configured to perform the abstract idea steps.
Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the displaying advertising in exchange for account compensation to access subject matter content idea to an electronic network communication digital content technological environment with broadly described computing systems.  This is a general linkage of the displaying advertising in exchange for account compensation to access subject matter content idea to the generic technological environment/field of use.
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea (interface, processors).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.
 The examiner further notes that the claimed idea subject matter is very similar to a concept that has been identified as abstract by the courts:  “displaying ads in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014).  These ideas/claims are similar because the claimed method is also drawn to displaying advertising in exchange for access to digital content subject matter.  The concept to which claim 1 is directed is not meaningfully different from this concept found by the courts to be an abstract idea.
As such, the Examiner concludes that displaying advertising in exchange for account compensation to access subject matter content is an abstract idea, and furthermore that claim 1 is directed to an abstract idea.
Independent claims 18 and 19 recite nearly identical limitations and therefore are also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore is/are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claim(s) recite the additional elements/limitations of:
an interface configured to:
a processor configured to:

A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
The requirement to use an ”interface”, “processor”, “digital content”, “computer program product”, “non-transitory computer readable storage medium”, and “computer instructions”  to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc., - See July 2015 Update for other functions the courts have recognized as being generic).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [they] recite generic computer, network and Internet components, none of which is inventive by itself.” (Bascom, slip op. at 14-15) In other words, generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea.
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the displaying Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable.
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984.; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  These 
The recited additional elements of “receiving a set of activity events associated with a user” and “A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere data gathering, transmission, processing, and/or storage in conjunction with the abstract idea).    
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of displaying advertising in exchange for account compensation to access subject matter content performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. 
Dependent claims 2-7, 10, 13, 14, 16 and 17 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic 
Dependent claims 2-7, 10, 13, 14, 16 and 17 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims  2-7, 10, 13, 14, 16 and 17  are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).  Describing the compensation events, describing the compensation event requirements for compensation, and describing the type of compensation are all additional elements for performing the abstract idea without adding anything significantly more than the abstract idea of displaying advertising in exchange for account compensation to access subject matter content.  Narrowing the terms for earning compensation and the compensation awarded describes the idea but does not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1, 2, 4, 6, 7, 10, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olding (U.S. Patent Application Publication No. 2016/0078464) in view of Lim (U.S. Patent No. 8,527,337).

Regarding claim 1, Olding discloses a system for providing account compensation (Olding: [0003]; [0014]; [0018]; [0023]; [0025]; [0028]-[0029]), comprising: 
an interface configured to: 
receive a set of activity events associated with a user (Olding: [0004]; [0010]; [0012]; [0020]; [0023]); and 
a processor configured to: 
determine a user compensation event from the set of activity events (Olding: [0010]; [0012]; [0016]-[0018]; [0022]-[0024]); 
determine a stakeholder associated with the user compensation event (Olding: [0012]; [0016]; [0018]; [0022]-[0024]; [0027]; [0034]); 
determine an attention level associated with the user compensation event (Olding: [0020]-[0021]; [0023]; [0026]; wherein the claimed attention level is based on the monitored number of compensation events/consumer actions associated with rewards, which is disclosed by Olding), comprising to: 

determine the attention level based on the user profile (Olding: [0020]-[0021]; [0023]; [0026]);
determine a value for the user compensation event based at least in part on the stakeholder and the attention level (Olding: [0016]; [0018]; [0022]-[0024]; [0027]; [0031]; [0034]); 
provide an indication to compensate an account associated with the user by a compensation amount corresponding to the value (Olding: [0004]; [0012]; [0014]; [0018]; [0023]-[0025]; [0028]-[0029]); and
[…] [However the Olding reference does not explicitly teach: “receive a request associated with the user to access digital content”]; 
[…] [However the Olding reference does not explicitly teach: “determine whether a user account balance is above an access amount required to access the digital content”]; and 
[…] [However the Olding reference does not explicitly teach: “in response to a negative determination that the account balance is not above the access amount required to access the digital content”]: 
provide a prompt to the user for the user compensation event, wherein the prompt for the user compensation event comprises a prompt to watch an advertisement, a prompt for personal information, a prompt to fill out a survey, or a prompt for payment (Olding: [0012], “required consumer actions associated with the rewards (e.g., completing a survey)”, “present the rewards in clickable links, which enable consumers to perform the required consumer actions associated with the rewards”, where presenting/offering rewards is providing a prompt to the user for the user compensation event; [0014], “receive reward offerings”; [0018]; [0023], “following the instructions in the reward offering to perform various types of actions, such as completing a marketing survey or watching a promotion video”; [0028]); 
receive a selection of the user compensation event (Olding: [0004]; [0012]; [0014]; [0018]; [0023]; [0028]);
provide user compensation content of the user compensation event (Olding: [0004]; [0018]; [0023]; [0028]); and 
provide an indication to compensate an account associated with the user by a compensation amount based on the user compensation event, wherein the user compensation event relates to a first user compensation event or a second user compensation event  (Olding: [0004]; [0012]; [0014]; [0018]; [0023]-[0025]; [0028]-[0029]).

“receive a request associated with the user to access digital content” (Lim: Column 17, Lines 56-66; Column 18, Lines 5-27); 
“determine whether a user account balance is above an access amount required to access the digital content” (Lim: Column 18, Lines 5-27);
“in response to a negative determination that the account balance is not above the access amount required to access the digital content” (Lim: Column 18, Lines 5-27, wherein Lim discloses providing a prompt/direction to a user for a user compensation event in response to a negative determination that the account balance of the user is inadequate to access digital content);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known user compensation account management technique of Lim to improve the similar user compensation account management method of Olding in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Olding and Lim both teach methods for crediting/managing a user account balance with credits/minutes for accessing mobile airtime/digital content (Olding: [0004]; [0012]; [0014]; [0018]; [0023]-[0025]; [0028]-[0029]; Lim: Column 17, Lines 56-66; Column 18, Lines 5-27).  The Olding reference discloses a user compensation account management “base” method upon which the claimed invention user compensation account management can be seen as an “improvement” (improved user compensation account management by receiving request for account access, determining account balance relative to required amount, and prompting for user 

Regarding claim 2, the combination of Olding and Lim discloses the system of claim 1, wherein the user compensation event comprises watching an online advertisement, imaging a QR code, entering a geofence region, answering questions in a survey, providing personal information, or providing payment (Olding: [0012]; [0017]; [0020]; [0023]) 

Regarding claim 4, the combination of Olding and Lim discloses the system of claim 1, wherein the attention level associated with the user compensation event is based at least in part on a fraction of a video that was watched, a time spent watching a video, a time spent 

Regarding claim 6, the combination of Olding and Lim discloses the system of claim 1, wherein the stakeholder comprises a brand owner or an advertiser (Olding: [0012]; [0016]; [0026]; [0028]). 

Regarding claim 7, the combination of Olding and Lim discloses the system of claim 1, wherein determining the value for the user compensation event comprises querying stakeholder compensation data (Olding: [0016]-[0017]; [0022]-[0024]). 

Regarding claim 10, the combination of Olding and Lim discloses the system of claim 1, wherein compensating the account associated with the user by the compensation amount comprises logging the compensation in a blockchain (Olding: [0025], disclosing that reward may be provided to consumer account in various ways such as any form of online compensation and wherein logging compensation in a blockchain is a commonly known method of compensating an online user account).

Regarding claim 13, the combination of Olding and Lim discloses the system of claim 12, wherein, in response to the user compensation event, compensation to the account associated with the user is provided immediately (Olding: [0014]; [0018]; [0023]-[0025]; [0029]). 

Regarding claim 14, the combination of Olding and Lim discloses the system of claim 12, wherein, in response to the user compensation event, access to the digital content is provided 

Regarding claim 16, the combination of Olding and Lim discloses the system of claim 11.  Olding discloses wherein the content comprises […] (Olding: [0012], “a reward provider provides products or services (e.g., mobile services, consumer products)”; [0014], “reward offerings, such as free mobile airtime”; [0018]; [0023]-[0025]; [0028]-[0029]) [However the Olding reference does not explicitly teach: “news content, blog content, image content, webpage content, video content, games content, digital goods content, or content with a publisher”].
Regarding the aforementioned features not taught by Olding, Lim as shown discloses the following:
“news content, blog content, image content, webpage content, video content, games content, digital goods content, or content with a publisher” (Lim: Column 17, Lines 56-66; Column 18, Lines 5-27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known user compensation account utilization for accessing content technique of Lim to improve the similar user compensation account utilization for accessing content method of Olding in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Olding and Lim both teach methods for crediting/managing a user account balance with credits/minutes for accessing mobile airtime/digital content (Olding: [0004]; [0012]; [0014]; [0018]; [0023]-[0025]; [0028]-[0029]; Lim: Column 17, Lines 56-66; Column 18, Lines 5-27).  The Olding reference discloses a user compensation account utilization “base” method upon which the claimed invention user compensation account utilization can be 

Regarding claim 17, the combination of Olding and Lim discloses the system of claim 11 […].   [However the Olding reference does not explicitly teach: “wherein the processor is further configured to determine the access amount required to access the digital content”]. 
Regarding the aforementioned features not taught by Olding, Lim as shown discloses the following:
“wherein the processor is further configured to determine the access amount required to access the digital content” (Lim: Column 17, Lines 56-66; Column 18, Lines 5-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known user compensation account management technique of Lim to improve the similar user compensation account management method of Olding in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same 

Claims 18 and 19 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 18 and 19 are also rejected under 35 U.S.C. 103 as being disclosed by the combination of Olding and Lim.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olding and Lim as applied to claims 1, 2, 4, 6, 7, 10, 13, 14, and 16-19 above, and further in view of Roeding (U.S. Patent Application Publication No. 2011/0029364).

Regarding claim 3, the combination of Olding and Lim discloses the system of claim 2 […]. [However the Olding and Lim references do not explicitly teach: “wherein the QR code is displayed during a movie, on television, on printed advertising, or on a vehicle”]. 
Regarding the aforementioned features not taught by Olding and Lim, Roeding as shown discloses the following:
“wherein the QR code is displayed during a movie, on television, on printed advertising, or on a vehicle” (Roeding: Figure 4; [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known user compensation event management technique of Roeding to improve the similar user compensation event management methods of Olding and Lim in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Olding, Lim, and Roeding all teach methods for monitoring user compensation events in order to provide compensation (Olding: [0017]; Lim: Column 18, Lines 5-27; Roeding: Figure 4; [0048]).  The Olding and Lim references disclose user compensation event management “base” methods upon which the claimed invention user compensation event management can be seen as an “improvement” (improved user compensation event management by specifying effective and engaging user compensation events such as scanning a QR code being displayed).  The Roeding reference contains a “comparable” user compensation event management method that has been improved in the same way as the claimed invention (wherein Roeding also discloses user .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olding and Lim as applied to claims 1, 2, 4, 6, 7, 10, 13, 14, and 16-19 above, and further in view of Waters (U.S. Patent Application Publication No. 2016/0171520).

Regarding claim 5, the combination of Olding and Lim discloses the system of claim 1, wherein activity events associated with the user are received […] (Olding: [0004]; [0010]; [0012]; [0020]; [0023]) [However the Olding and Lim references do not explicitly teach: “at a predetermined interval”].
Regarding the aforementioned features not taught by Olding and Lim, Waters as shown discloses the following:
“at a predetermined interval” (Waters: [0013], wherein Waters discloses activity events associated with the user are received at a predetermined interval).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known user compensation event management technique of Waters to 



Response to Arguments









Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, filed March 29, 2021, with respect to the rejection(s) of claim(s) under 35 USC § 101 have been fully considered and are not persuasive.

The applicant argues that the claimed invention, as amended, is patent eligible because it is not directed to an abstract idea.  Specifically, applicant argues that the claim is directed to an improvement to existing computer functionality and is a specific implementation of a solution to a problem in the software arts, and does not recite a concept similar to previously identified abstract ideas found by the courts.  The applicant argues that the claimed subject matter as a whole amounts to significantly more than the abstract idea asserted by the Office Action.  The applicant argues that the claimed invention is directed to providing account compensation and addresses the technical issue where brand holders wish to promote their brand and propagate a desired message to consumers by decoupling access to content and viewing of advertising. 
The examiner notes that getting consumers to pay attention to advertising messages is not a problem specifically tied to the software arts or rooted in technology.  This is a basic advertising problem tied to all forms of advertising.  Decoupling advertising content from other content and providing compensation to view advertising content is not an improvement to an existing computer functionality.  The applicant claims do not recite any modification of technical computer functionalities other than the broad generic computer operation of the abstract idea steps for displaying advertising in exchange for account compensation to access subject matter content.  Providing account compensation to a user for viewing content and promoting a brand with a propagated desired message to consumers (as a result of the compensated decoupling Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014).  These ideas/claims are similar because the claimed method is also drawn to displaying advertising in exchange for access to digital content subject matter.  The concept to which claim 1 is directed is not meaningfully different from this concept found by the courts to be an abstract idea.  The applicant’s arguments are not persuasive.



Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed March 29, 2021, with respect to the rejection(s) of claim(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the 35 USC § 102 rejection has been withdrawn.  However, upon further consideration, a new 35 USC § 103 ground(s) of rejection is made in view of previously cited prior art and reasoning from cancelled claims 11 and 12.

The applicant generally argues that the applied references fail to teach or render obvious the amended claim limitations of claims 1, 18, and 19
The examiner notes that the amended claim language was taken from cancelled claims 11 and 12 which were previously rejected under 35 USC § 103 as being disclosed by the combination of Olding and Lim.  As a result, the examiner has withdrawn the previous 35 USC § 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.J.W/
Examiner, Art Unit 3622
June 5, 2021


/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622